Citation Nr: 1746685	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  16-02 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder with depressive disorder.

2. Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to September 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2014 and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In August 2016, the Veteran testified during a Board hearing at the RO.  

Although the Veteran initiated an appeal of the claim for an initial compensable disability rating for bilateral hearing loss, after the evaluation of the disability was increased to 20 percent, he withdrew the appeal prior to the issuance of a statement of the case on the issue.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).







FINDING OF FACT

On September 20, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of the appeal of the claim for an initial disability rating in excess of 20 percent for diabetes mellitus type II.


CONCLUSION OF LAW

The criteria for withdrawal of appeal by the Veteran of the claim for an initial disability rating in excess of 20 percent for diabetes mellitus type II have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in a determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2016).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204 (2016).

On September 20, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of the appeal of the claim for an initial disability rating in excess of 20 percent for diabetes mellitus type II.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to that claim, and it must be dismissed.  




ORDER

The appeal of the claim for an initial disability rating in excess of 20 percent for diabetes mellitus type II is dismissed.


REMAND

The Board finds that further development is needed on the claim for an initial disability rating in excess of 50 percent for PTSD with depressive disorder.

The Veteran underwent a VA examination for his psychiatric disability in May 2015.  On the notice of disagreement received in July 2015, the Veteran stated that he was nervous at the examination and forgot to express many of his symptoms.  He then requested a new examination.  During the August 2016 hearing, the Veteran reported having both auditory and visual hallucinations, which were not reported at the May 2015 examination.  Thus, to ensure a complete picture of the Veteran's psychiatric disability, the AOJ should provide a new examination.

Prior to the examination, the AOJ should obtain any outstanding medical records.  The record contains VA treatment records through November 2015.  Thus, the AOJ should obtain any treatment records since that time.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary identification of sources by the Veteran, obtain VA treatment records since November 2015.

2. Schedule the Veteran for a VA examination to determine the current severity of his PTSD with depressive disorder.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should set forth all objective findings, particularly the current severity of symptoms.  The examiner should provide a complete rationale for all conclusions.

3. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


